DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-13, 19 and 20 in the reply filed on 7/29/21 is acknowledged.
Claims 14-18 are cancelled.

Claim Objections
Claims 3, 5 and 6 are objected to because of the following informalities:  “the side apertures” should be “the first and second side apertures”.

Claim 7 is objected to because of the following informalities:  “a brim coupled side wall” should be “a brim coupled to said side wall”.

Claim 19 is objected to because of the following informalities:  “and configured filter” should be “and configured to filter”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 1, the description “a filter coupled to the at least one container holder and configured to filter the sensor beam at the sensing station so that the sensor signal is generated when a container is absent from the container holder to cause the controller to send the command signal to the conveyor unit to provide a container in the empty cup holder at the loading station.” is unclear and indefinite, since a filter coupled to the container holder indicates that a cup is present.  The claim doesn’t accurately define what is taking place when a filter is coupled to the container holder.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regard to claim 2, the "container" is inferentially included as part of the claimed combination of elements rendering the claim indefinite as to whether the combination of a container and product dispenser system or subcombination of a product dispenser is intended to be claimed.  Should applicant intend the "container" to be a positive element of the claimed combination, then positive structural antecedent basis should be provided therefor.  
Claim 4 recites the limitation "the carrier" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

The term "about" in claim 6 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The side wall has a first height and the side apertures have a second height that is about equal to the first height is not about equal as shown in Figure 3.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goulet et al. (6053359).
Regarding claims 1, 19 and 20, the Goulet et al. reference discloses a container-filling system (10) comprising a product-dispenser system (12) including a conveyor (20) defining a predetermined path and a plurality of container holders (22) coupled to the conveyor and configured to travel along the predetermined path (track 25), the predetermined path including a sensing station (defined at 168) and a loading station (38), a control system (Fig. 21A-B; i.e., PLC; see cols. 11-12) including a sensor unit (168, 172; Fig. 10) configured to emit a sensor beam (170; i.e., IR beam) toward at least one of the container holders at the sensing station to generate a sensor signal associated with an empty container holder and a controller (64) coupled to the sensor unit and configured to send a command signal to the product-dispenser system to deliver a container to the at least one container holder upon receipt of the sensor signal (see col. 7, lines 13-28), and a filter (cup 68; absent further defined structure of a filter) coupled to the at least one container holder and configured to filter the sensor beam (170) at the sensing station (168, 172) so that the sensor signal is generated when a container is absent (IR Beam passage thru 174, 176 to receptor 172 is uninterrupted when cup holder is empty) from the container holder to cause the controller to send the command signal to the conveyor unit to provide a container in the empty cup holder at the loading station.

Regarding claim 2, wherein the container is at least partially transparent.  The container is not positively claimed and the Goulet et al. device is clearly capable of being used with transparent or partially transparent containers.

Regarding claim 3, wherein each of the container holders (22) is formed
to include first and second side apertures (174, 176) and the sensor beam (170) travels along an axis through the side apertures to generate the sensor signal at the sensing station (172) and at least a portion of the filter (cup 68) is positioned in the path.

Note: Regarding claims 4-6 and 8, the “carrier” has not been defined in any previous claim and is being construed as the “container holder”.
Regarding claim 4, wherein the carrier includes a side wall (181) extending circumferentially around a longitudinal axis.  As best understood, container holders (22) define carriers.

Regarding claim 5, wherein the side wall (181) has a first height and the
side apertures (174, 176) have a second height that is less than the first height.  See Figures 12A and 12B.

Regarding claim 6, wherein the side wall has a first height and the
side apertures have a second height that is about equal to the first height.

Regarding claim 7, wherein the filter includes a carrier which includes a floor, a side wall extending upwardly from the floor along a longitudinal axis, and a brim coupled side wall and spaced apart from the floor along the axis.  Cup 68 defines the structure discussed supra.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goulet et al. (6053359).
Regarding claim 8, the Goulet et al. reference doesn’t disclose a coating on carrier (22).    However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to coat the sidewall of carrier (22), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin,125 USPQ 416

Allowable Subject Matter
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art of record pertains to various dispensing systems similar to Applicant’s device, as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753